Citation Nr: 0729540	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylotic myelopathy with quadriparesis and the residuals 
of cervical laminectomy.  

2.  Entitlement to special monthly compensation for aid and 
attendance.

3.  Entitlement to special monthly compensation based on 
housebound status.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied special monthly compensation for aid and attendance 
and housebound status and from a February 2004 rating 
decision that denied service connection for cervical 
spondylotic myelopathy. 

The veteran testified before the Board sitting at the RO in 
April 2007.  


FINDINGS OF FACT

1.  The veteran's cervical spondylotic myelopathy with 
quadriparesis and the residuals of cervical laminectomy first 
manifested not earlier than 1997, many years after service, 
and is not related to any aspect of service including bending 
to board or exit an aircraft in May 1966 or a telephone pole 
incident in July 1966.  

2.  The veteran has the following service-connected 
disabilities:  a herniated nucleus pulposus at L5-S1, now 
rated as 60 percent disabling, and the residuals of an iliac 
bone graft and associated scar, now rated as noncompensable.

3.  The veteran is not bedridden but is in need of assistance 
with mobility, administration of medication, and several 
activities of daily living.  Notwithstanding the symptoms of 
non-service-connected diseases, there is some component of 
disability related to his service-connected disorders that 
requires aid and assistance. 

4.  The veteran is not housebound.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical 
spondylotic myelopathy with quadriparesis and the residuals 
of cervical laminectomy have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006). 

2.  The criteria for special monthly compensation for regular 
aid and assistance have been met.  38 U.S.C.A. §§ 1114(l) 
(West 2002); 38 C.F.R. § 3.350, 3.352 (2006).

3.  The criteria for special monthly compensation based on 
housebound status have not been met.  38 U.S.C.A. §§ 1114(s) 
(West 2002); 38 C.F.R. § 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, December 
2003, October 2005, and April 2007; rating decisions in 
November 2002 and February 2004; and a statement of the case 
in February 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2003 supplemental statement of the case and in the December 
2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA obtained an examination of a service-connected lumbosacral 
disability in 1997, but the veteran was unable to appear for 
a new examination in December 2004.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.




Cervical Spine Disease

The veteran served as an electronic warfare trainee in the 
United States Army.  He contends that his degenerative 
cervical spine disease is related to an injury in service, or 
alternatively, is secondary to or a progression of service-
connected lumbar spine injury and residual radiculopathy. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995)

In a May 1965 enlistment physical examination medical history 
questionnaire, the veteran noted that he had been treated for 
a brain concussion and a cervical whiplash injury prior to 
service.  The examiner noted no spinal or musculoskeletal 
abnormalities and the veteran was found fit for service.  A 
medical history taken at the time of hospitalization in 
September 1966 showed that the veteran reported a cervical 
whiplash injury in a rear-end automobile collision in January 
1965.  

In May 1966, the veteran was hospitalized for acute 
lumbosacral strain with pain radiating to the right leg after 
he leaned over to board or exit an aircraft.  An examiner 
noted moderate muscle spasms and tenderness of the lower 
back, but X-rays showed no bone abnormalities.  The veteran 
was prescribed bed rest and physical therapy.  He was 
discharged from the hospital after nine days with no muscle 
spasms but was placed on restricted duty.  

In July 1966, the veteran was again hospitalized for symptoms 
of low back pain with radiation to the legs.  An initial 
examiner noted that the veteran had slipped while climbing a 
telephone pole and had a friction burn on his left arm.  An 
orthopedic examiner noted only that the veteran experienced 
the pain while climbing a pole.  The attending physician 
noted the earlier symptoms and treatment in May 1966 and that 
the veteran reported an "insidious onset" of pain a few 
days before admission with no previous trauma.  Initial X-
rays showed no lumbar spine abnormalities.  There was no 
record of treatment for any other symptoms or injuries.  The 
physician diagnosed a possible herniated disc with nerve root 
irritation.  The veteran was prescribed bed rest, heat, and 
medication, and was discharged after one month with 
restricted duties.  

However, in September 1966, the veteran reported that his 
lumbar pain continued to radiate to his lower extremities, 
interfering with his ability to perform his duties.  An 
attending physician noted that the veteran reported a 
"spontaneous onset" of low back and leg pain while climbing 
a telephone pole in July.  The veteran was hospitalized and 
underwent a hemilaminotomy of the right L4-5 and L5-S1 discs 
with excision of the right L5-S1 disc.  The diagnosis was 
herniated nucleus pulposus, L5-S1, with residual 
radiculopathy manifested by pain and sensory changes in the 
lower extremities.  There were no examiner notations or 
veteran reports of injury or symptoms relating to the neck or 
cervical spine.  

Despite additional recuperation, the veteran was unable to 
perform his routine duties.  In June 1978, a military 
physical examination board recommended that the veteran be 
discharged with severance and disability pay.  The veteran 
objected to the board's recommendation and appeared at a 
hearing.  The hearing transcript included detailed testimony 
regarding the veteran's herniated lumbar disc and several 
other disorders.  However, the veteran did not discuss any 
cervical injuries or elaborate on the circumstances of the 
onset of the lower back disorder.  

In February 1971, a VA examiner noted the veteran's reports 
of constant low back pain with radiation to both lower 
extremities.  The examiner noted the veteran's report that he 
had never had a specific serious injury, but rather had 
recurrent pain that had not improved since his surgery in 
1966.  The veteran reported no neck or cervical symptoms and 
that he worked in an administrative position with a police 
department.  In November 1972, the Army permanently retired 
the veteran.  

The claims file contains no subsequent record of treatment 
for any back disorder until October 1996 when a private 
physician noted that he had treated the veteran for discitis 
in the upper lumbar region.  The veteran underwent excision 
of the L1-2 disc with a bone graft in the space.  Follow-up 
reports from the physician showed that the veteran continued 
to experience lumbar pain and was prescribed medication.  In 
March 1997, a VA examiner noted the veteran's lumbar symptoms 
and that he reported a workplace accident in 1978 when he 
fell off a chair and injured his back.  Although he made no 
clinical observations or tests regarding the cervical spine, 
he diagnosed cervical spondylosis without explanation.  This 
diagnosis was not noted by the veteran's private physician in 
April 1997.  In July 1997, the private physician noted the 
veteran's reports of neck pain.  The physician diagnosed 
myofascial pain that he attributed to paraspinal muscle 
spasms and did not find evidence of cervical myelopathy or 
radiculopathy at the time.  He noted that the veteran was 
completely disabled because of Parkinson's disease and 
because of the degenerative lumbar spinal disorder and 
associated pain.  

In October 2000, private physicians noted that the veteran 
had been admitted to their hospital for increasing upper and 
lower extremity weakness and incoordination.  They noted a 
history of C7 radiculopathy as well as the lumbar disorders.  
X-rays and magnetic resonance images showed extensive 
destruction of the C5 vertebral body.  The veteran underwent 
C3 through C7 laminectomies and C3 through C6 fusion for 
cervical myelopathy and C4-5 instability.  The physicians did 
not note any injuries or comment on the etiology of the 
cervical disease.

In May 2001, a private rehabilitative psychologist noted the 
veteran's reports of a workplace accident in 1978 when he 
injured his neck and arm and was out of work for two and one-
half years. 

The claims file contains several letters from the veteran's 
attending private physicians who all noted on-going symptoms 
and treatment for lumbosacral and cervical degenerative disc 
disease and Parkinson's disease.  In September 2003 and 
November 2003 letters, two physicians stated that the 
veteran's progressive upper and lower extremity weakness was 
specifically due to cervical disc disease.  In February and 
March 2004, a private pain specialist stated that the veteran 
sustained a 60 foot fall from a pole in service that resulted 
in an axial compression injury causing neck and low back pain 
and that the veteran's current arm and leg dysfunction were 
the result of cervical and lumbar disc disease.  In a March 
2004 letter, a private neurologist noted the veteran's lumbar 
spine injury when falling from a telephone pole in service 
and that the cervical degenerative disc disease was first 
noted in the 1990s.  He further stated that cervical 
spondylosis was not related to Parkinson's disease but 
"whether or not the trauma sustained in 1966 could have 
contributed to the current situation should be considered."  
None of the physicians noted a review of the claims file or 
service medical records and none indicated that the lumbar 
and cervical degenerative conditions were pathologically 
related to each other.    

A VA examination of the spine was scheduled for January 2004, 
but the record shows that the veteran cancelled the 
appointment by telephone.  

At his April 2007 hearing, the veteran stated that in service 
in May 1966, he fell 40 to 60 feet from a telephone pole, 
landing on his heels and then his back.  He stated that his 
neck was swollen and he was in agony when turning his neck in 
addition to symptoms of tinnitus and left shoulder pain.  He 
stated that after service he sought VA treatment for 
headaches and neck spasms and that his lower back disorder 
caused the cervical spine disease.  He stated that he could 
not recall any trauma after service that affected his 
cervical spine and that he denied cancelling any 
examinations.  

The Board concludes that service connection for cervical 
spondylotic myelopathy with quadriparesis and the residuals 
of cervical laminectomy is not warranted because the disorder 
first manifested not earlier than 1997, many years after 
service, and is not related to any aspect of service 
including bending to board or exit an aircraft in May 1966 or 
climbing a telephone pole in July 1966.  

Service medical records are completely silent for any report 
of symptoms of neck pain.  Medical reports also do not 
confirm the severity of the telephone pole injury, describing 
it as a slip.  The only injury other than lumbar pain was an 
arm burn for which there was no significant treatment.  None 
of his medical providers noted that he fell 40 to 60 feet.  
There are no notations of treatment for more serious injuries 
as would be expected from a fall of this nature.  Physicians 
noted that the onset of pain in July 1996 was "insidious" 
and "spontaneous," did not clearly attribute the low back 
pain to the pole climbing incident, and made no mention of 
cervical discomfort.  Furthermore, in testimony before a 
physical evaluation board convened to determine the severity 
of the veteran's conditions at time of discharge, the veteran 
made no statements regarding neck injuries, symptoms, or the 
severity of his fall, despite mentioning other disabiities.  
In a VA examination in 1971, the veteran denied any specific 
spinal injury. 

Although the veteran's physician in 2004 suggested that a 
relationship between a service injury and both spinal 
disorders be considered, his statement was based on the 
report of a 60 foot fall that is not otherwise substantiated.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The Board also notes that the 
veteran could not recall a post-service injury to his neck, 
but a medical provider in 2001 noted the veteran's report of 
a workplace injury to his neck that kept him out of work for 
two and one-half years.  Finally, all of the veteran's 
physicians diagnosed his cervical disorder as degenerative, 
not traumatic.  There have been no diagnoses of systemic or 
constitutional forms of arthritis.  One physician indicated 
that a traumatic cause should be considered but his comment 
was based on a more severe but unsubstantiated injury and he 
did not address the workplace accident in 1978.  

Notwithstanding the inconsistency regarding the cancellation 
of a VA examination in 2004, the Board concludes that there 
has been sufficient medical examination and opportunity to 
comment on the etiology of the cervical disorder.  

The Board concludes that secondary service connection for 
cervical disc disease is not warranted.  The Board 
acknowledges the veteran's statements that he has one, 
progressive spinal disorder.  However, as a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the nature and etiology of his current spinal 
disorders.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board also acknowledges and places some probative weight 
on the statements of the veteran's spouse, a registered 
nurse, that his overall spinal disease started with an injury 
in service.  However, the veteran is service-connected for a 
herniated disc in the lower lumbar region at L5-S1.  All 
medical care providers diagnosed lumbar and cervical 
degenerative disorders as separate diseases at different 
times.  None have stated that the symptoms or accommodations 
of the lumbar disease aggravated the cervical disease or that 
either is etiologically related to the other.  

The weight of the credible evidence demonstrates that the 
veteran's current cervical spondylotic myelopathy with 
quadriparesis and the residuals of cervical laminectomy first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Special Monthly Compensation 

Special monthly compensation is provided if, as a result of a 
service-connected disability, the veteran is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114 (l).  A veteran must require 
the regular aid and attendance of another person to perform 
personal care functions of everyday living or to protect 
himself from the hazards and dangers incident to the daily 
environment.  The need is satisfied if service-connected 
disabilities produce inability, without regular personal 
assistance, to: dress and undress; keep clean and 
presentable; eat (impairment resulting through loss of 
coordination of upper extremities or through extreme 
weakness); attend to the needs of nature; protect from the 
hazards and dangers incident to the daily environment; or 
perform frequently required self-adjustment of prosthetic 
appliances (this does not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.).  38 C.F.R. § 3.352(a). 

The inability to perform personal care functions, without the 
assistance of another person, does not require the existence 
of all the disabling conditions listed above.  Rather, the 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Such 
determinations must be based on the actual requirement of 
personal assistance from others. 
38 C.F.R. § 3.352(a). 

A veteran is also eligible for special monthly compensation 
if he has a service-connected disability that is rated as 
total and (1) has another service connected disability 
independently rated as 60 percent or more; or, (2) by reason 
of his service connected disabilities is permanently 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A 
veteran is permanently housebound if the single total 
disability, by itself, or in combination with other service-
connected disabilities, permanently confines the veteran to 
his place of residence and immediate premises or, if the 
veteran is institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout the veteran's lifetime.

The veteran has the following service-connected disabilities: 
a herniated nucleus pulposus at L5-S1, now rated as 60 
percent disabling, and the residuals of an iliac bone graft 
and associated scar, now rated as noncompensable.  The 
veteran receives compensation for total disability based on 
individual unemployablility because he is unable to pursue 
substantially gainful employment as a result of the service-
connected disabilities.  The veteran also has the following 
non-service-connected diagnosed disorders: cervical 
spondylotic myelopathy with quadriparesis, Parkinson's 
disease, and bradyphrenia.  

In July 1997, a private physician noted that the veteran 
experienced severe lumbar spasms radiating to the lower 
extremities that required assistance with clothing and some 
hygiene activities.  He further stated that the symptoms of 
Parkinson's disease were under control and that the low back 
disorder was the primary source of disability.  The physician 
noted the veteran's neck pain but considered it to be 
myofascial and related to spasms.  A diagnosis of cervical 
disc disease had not been made at that time.

In a May 2001 letter, a private physician noted that 
following surgery of the cervical spine the veteran required 
assistance in transfers, bathing, dressing and urinary 
catheterization.  The physician recommended placement in a 
long-term nursing home.  Subsequent VA records show that the 
veteran was admitted to a nursing facility under contract 
with VA where he was in residence except for overnight visits 
several times per week with his family.  Providers noted that 
the veteran's spouse was a registered nurse.  

In May 2001, a panel of three physical therapists evaluated 
the veteran's disabilities and noted that he required a 
motorized wheelchair for mobility, assistance in transfers, 
toileting, and other activities requiring balance and fine 
hand control.  The panel generally mentioned symptoms related 
to spinal disorders and Parkinson's disease but did not 
differentiate the incapacities by specific disorder.  

In January 2003, a physician noted the veteran's hand, arm, 
and leg weakness and stated that the veteran needed 
assistance for personal care, dressing, and eating to some 
extent, as well as a wheeled walker for standing support.  He 
noted that the veteran was able to leave home only for 
medical appointments and some recreational activities.  
However, he attributed only cervical disc disease as the 
cause of quadriparesis.  He also mentioned some disability 
associated with the dyskinetic movements of Parkinson's 
disease but did not mention any limitations specifically from 
symptoms of lumbar disease.  In September 2003, the physician 
again stated that that cervical disease was the cause of 
upper and lower extremity weakness and the need for mobility 
assistance.  In November 2003, a different private physician 
stated that the veteran's quadriparesis was specifically due 
to his degenerative cervical disease.  

In letters in February and March 2003, the veteran's spouse 
and neighbors stated that the veteran had been receiving 
nursing care at a VA contract nursing facility for the two 
years after the cervical spine surgery.  The neighbors stated 
that the veteran was required to spend one night in three at 
the home but did not eat meals or receive therapy, spending 
three days and two nights per week with his family.  The 
veteran' spouse is a registered nurse and stated that her 
husband's incapacities were caused by progressive and 
degenerative spinal disease. 

In his April 2007 Board hearing, the veteran stated that he 
takes narcotic medication several times per day for pain in 
the lower back and at the site of the iliac bone graft.  The 
veteran also experienced frequent muscle spasms.  He stated 
that he required assistance with mobility, dressing, bathing, 
toileting, and administration of medications because of back 
pain and the effects of the medication.   

The Board concludes that compensation for regular aid and 
attendance under 38 U.S.C.A. § 1114(l) is warranted.  The 
great weight of lay and medical evidence shows that the 
veteran is not bedridden but is in need of assistance with 
mobility, administration of medication, and many activities 
of daily living.  Therefore, the dispositive issue is whether 
the veteran's assistance needs are caused uniquely by his 
service-connected lumbar spine disorder and associated bone 
graft.  The Board has concluded that the lumbar and cervical 
spine disorders are separate and that the cervical disorder 
is not service connected.  Many medical providers have stated 
that the veteran's quadriparesis is related to his cervical 
disorder and that symptoms of Parkinson's disease are not the 
primary cause for the requirement for assistance.  
Nevertheless, a physician noted that the veteran needed some 
assistance with dressing, mobility, and catheterization in 
1997, prior to cervical spine surgery.  The veteran also 
testified that his lumbar spine condition required the 
regular administration of narcotic medication.  Therefore, 
the Board concludes that even though his quadriparesis and 
Parkinson's symptoms contribute substantially to his overall 
disability, there is some component related to his service-
connected disorders.  Even in the absence of non-service-
connected diseases, there would be some need for assistance.  
As there is a balance of evidence in favor and opposed to 
eligibility for aid and assistance, the Board will apply the 
"benefit of the doubt" rule and will allow the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board concludes that special monthly compensation based 
on housebound status under 38 U.S.C.A. § 1114(s) is not 
warranted.  The veteran does received total disability 
compensation but does not have a separate service-connected 
disability rated as 60 percent disabling.  Furthermore, the 
veteran is not confined to his home and is able perform short 
excursions with the aid of a motorized wheelchair or wheeled 
walker.  As the preponderance of the evidence is against the 
claim based on housebound status, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for cervical spondylotic myelopathy with 
quadriparesis and the residuals of cervical laminectomy is 
denied.  

Special monthly compensation under 38 U.S.C.A. § 1114(s) 
based on housebound status is denied.

Special monthly compensation for aid and attendance under 
38 U.S.C.A. § 1114(l) is granted, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


